          Case 2:18-cv-05137-MAK Document 39 Filed 05/30/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 HARRIS FOGEL,                                   :
                                                 :
                                Plaintiff,       : Civil Action No. 18-05137-MAK
                                                 :
 v.                                              :
                                                 :
 THE UNIVERSITY OF THE ARTS,                     :
 ANNE MASSONI AND JENNIFER                       :
 LITTLE,                                         :
                                                 :
                              Defendants.        :


      DEFENDANT PROFESSOR JENNIFER LITTLE’S RESPONSE TO PLAINTIFF’S
                     MOTION TO COMPEL DISCOVERY

        Defendant Professor Jennifer Little (“Professor Little”), by and through her undersigned

counsel, hereby files this response to Plaintiff’s Motion to Compel Discovery (Document No. 36

on the Docket). Plaintiff and Professor Little have reached an agreement and resolved the

discovery dispute that was the subject of the Motion to Compel. Professor Little will withdraw

her objections and produce the requested documents (which include documents that were

previously redacted and/or withheld) no later than 5 PM on May 31, 2019, with the exception that

the parties have agreed that certain photographs may be redacted from the produced documents

and the parties will enter into a stipulation regarding the sender, recipient and dates on which such

photographs were transmitted. Thus, the subject of the Motion to Compel in dispute has been

resolved, and we respectfully request that the Court deny the Motion to Compel is moot, and rule

that Professor Little does not have to provide any additional documents to the Court for an in

camera review.
        Case 2:18-cv-05137-MAK Document 39 Filed 05/30/19 Page 2 of 2




Dated: May 30, 2019                Respectfully submitted,

                                   GRIESING LAW, LLC

                                   /s/ Edward T. Fisher         ________
                                   Francine Friedman Griesing, Esquire
                                   Edward T. Fisher, Esquire
                                   PA Identification Nos. 48982/86652
                                   1880 John F. Kennedy Blvd., Suite 1800
                                   Philadelphia, PA 19103
                                   (215) 618-3720
                                   (215) 814-9049 [fax]
                                   fgriesing@griesinglaw.com
                                   efisher@griesinglaw.com
                                   Attorneys for Defendant Jennifer Little
